Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. Condensed Consolidated Financial Information for the three-month and nine-month periods ended September 30, 2008 and 2007 and Report of Independent Registered Public Accounting Firm REVIEW REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors and Stockholders Aracruz Celulose S.A. Aracruz, Espírito Santo, Brazil 1. We have reviewed the accompanying condensed consolidated balance sheet of Aracruz Celulose S.A. and subsidiaries (the Company) as of September 30, 2008 and the related condensed consolidated statements of operations, changes in stockholders equity and cash flows for the three- month and nine-month periods ended September 30, 2008 and 2007, all expressed in United States dollars. These condensed consolidated interim financial statements are the responsibility of the Company's management. 2. We conducted our reviews in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial statements consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. 3. Based on our reviews, we are not aware of any material modifications that should be made to such condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. 4. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Company as of December 31, 2007, and the related consolidated statements of operations, changes in stockholders equity, and cash flows for the year then ended (not presented herein) and, in our report dated January 10, 2008, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2007 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Rio de Janeiro, Brazil October 16, 2008 /s/Deloitte Touche Tohmatsu Auditores Independentes Deloitte Touche Tohmatsu Auditores Independentes Aracruz Celulose S.A. Condensed Consolidated Balance Sheets (Unaudited) (Expressed in thousands of United States dollars, except number of shares) September 30, December 31, Assets Current assets Cash and cash equivalents 164,666 53,321 Short-term investments 429,075 439,940 Derivative instruments 21,837 3,417 Accounts receivable, net 301,888 361,603 Inventories 340,096 225,023 Deferred income tax 34,434 12,280 Recoverable taxes 141,875 140,390 Prepaid expenses and other current assets 22,879 18,843 1,456,750 1,254,817 Property, plant and equipment, net 2,942,155 2,518,700 Investment in affiliated companies 511,817 415,394 Goodwill 192,035 192,035 Other assets Derivative instruments 1,467 29,699 Advances to suppliers 115,674 100,922 Accounts receivable 20,604 24,671 Deposits for tax assessments 22,408 22,520 Deferred income tax, net 87,755 Recoverable taxes 20,909 64,899 Other 4,442 4,623 273,259 247,334 Total Assets 5,376,016 4,628,280 2 Aracruz Celulose S.A. Condensed Consolidated Balance Sheets (Unaudited) (Expressed in thousands of United States dollars, except number of shares) September 30, December 31, Liabilities and Stockholders' equity Current liabilities Suppliers 124,534 119,950 Payroll and related charges 33,528 33,310 Income and other taxes 45,393 31,237 Short-term borrowings 171,106 5,646 Current portion of long-term debt Related party 58,708 76,082 Other 7,094 5,897 Accrued finance charges 19,747 12,560 Derivative instruments 1,047,226 Accrued dividends - interest payable on stockholders equity 1,162 45,495 Other accruals 2,778 959 1,511,276 331,136 Long-term liabilities Long-term debt Related party 304,913 350,274 Other 1,433,746 962,077 Litigation contingencies 124,789 130,999 Liabilities associated with unrecognized tax benefits 74,244 92,449 Interest and penalties on liabilities associated with unrecognized tax benefits 48,024 69,046 Deferred income tax, net 248,879 Other 44,546 44,905 2,030,262 1,898,629 Minority interest 15,891 11,397 Stockholders' equity Share capital - no-par-value shares authorized, issued and outstanding Common stock  September 30, 2008 and December 31, 2007 - 455,390,699 shares 518,385 518,385 Preferred stock Class A - 27,958,116 shares as of December 31, 2007 and 27,956,802 shares as of September 30, 2008 41,303 41,305 Class B - 549,205,305 shares as of December 31, 2007 and 549,206,619 shares as of September 30, 2008 853,441 853,439 Treasury stock Class B preferred stock  September 30, 2008 and December 31,2007 - 1,483,200 shares and Common stock  2008 and 2007 - 483,114 shares (2,639 ) (2,639 ) Total share capital 1,410,490 1,410,490 Appropriated retained earnings 1,327,090 1,434,228 Unappropriated retained deficit (918,993 ) (457,600 ) 1,818,587 2,387,118 Total Liabilities and Stockholdersequity 5,376,016 4,628,280 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 Aracruz Celulose S.A. Condensed Consolidated Statements of Operations (Expressed in thousands of United States dollars, except number of shares and per-share amounts) (Unaudited) Continued Three-month period Nine-month period ended September 30 ended September 30 Operating revenues Sales of eucalyptus pulp Domestic 38,304 33,283 120,691 94,718 Export 499,384 484,951 1,572,264 1,443,390 537,688 518,234 1,692,955 1,538,108 Sales taxes and other deductions 56,768 62,729 189,428 192,989 Net operating revenues 480,920 455,505 1,503,527 1,345,119 Operating costs and expenses Cost of sales 322,152 290,925 989,188 844,287 Selling 20,984 19,527 67,172 58,105 Administrative 20,288 14,209 52,278 40,172 Other, net 52,553 3,359 66,796 (12,918 ) 415,977 328,020 1,175,434 929,646 Operating income 64,943 127,485 328,093 415,473 Non-operating (income) expenses Financial income (18,773 ) (17,386 ) (51,154 ) (57,658 ) Financial expenses 27,326 (2,379 ) 67,309 48,192 Results of derivative transactions, net 1,116,441 (22,658 ) 1,019,186 (100,841 ) Gain on currency remeasurement, net (14,044 ) (4,268 ) (2,242 ) (3,793 ) Other (29 ) (32 ) 1,110,950 (46,720 ) 1,033,099 (114,132 ) Income (loss) before income taxes, minority interest and equity in results of affiliated companies (1,046,007 ) 174,205 (705,006 ) 529,605 Income tax expense (benefit) Current 3,364 12,671 27,225 46,463 Deferred (467,422 ) 49,514 (358,810 ) 119,743 (464,058 ) 62,185 (331,585 ) 166,206 Minority interest (4,214 ) 2,220 3,494 9,116 Equity in results of affiliated companies (31,835 ) 4,455 (19,171 ) 26,875 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 Aracruz Celulose S.A. Condensed Consolidated Statements of Operations (Expressed in thousands of United States dollars, except number of shares and per-share amounts) (Unaudited) Continued Net income (loss) (545,900 ) 105,345 (357,744 ) 327,408 Three-month period Nine-month period ended September 30 ended September 30 Basic and diluted earnings (loss) per share Class A preferred stock 0.022 0.107 0.095 0.331 Class B preferred stock 0.107 0.095 0.331 Common stock (1.201 ) 0.097 (0.906 ) 0.301 Weighted-average number of shares outstanding (thousands) Class A preferred stock 27,957 37,140 27,958 37,853 Class B preferred stock 547,723 538,540 547,722 537,827 Common stock 454,908 454,908 454,908 454,908 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 Aracruz Celulose S.A. Condensed Consolidated Statements of Cash Flows (Expressed in thousands of United States dollars, except number of shares and per-share amounts) (Unaudited) Continued Nine-month period ended September 30, Cash flows from operating activities Net income (loss) (357,744 ) 327,408 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and depletion 177,720 159,511 Equity results of affiliated company (19,171 ) 26,875 Derivative instruments 1,055,326 (17,095 ) Deferred income tax (358,810 ) 119,743 (Gain) loss on currency remeasurement (2,242 ) (3,793 ) (Gain) loss on sale of equipment (1,267 ) 649 Decrease (increase) in operating assets Accounts receivable, net 47,744 (22,415 ) Interest on short-term investments (50,031 ) (18,403 ) Inventories, net (112,162 ) (25,294 ) Recoverable taxes 31,492 877 Other (5,100 ) (15,390 ) Increase (decrease) in operating liabilities Suppliers 6,038 21,638 Payroll and related charges 1,024 5,115 Litigation, contingencies and liabilities associated with unrecognized tax benefits (6,303 ) (11,187 ) Accrued finance charges 10,836 (5,059 ) Other 4,597 12,996 Net cash provided by operating activities 421,947 556,176 Cash flows from investing activities Short - term investments Applications (39,859 ) (72,506 ) Redemptions 69,223 204,123 Proceeds from sale of equipment 2,990 344 Investments in affiliate (77,250 ) (103,850 ) Acquisition of company (net of cash acquired) (45,992 ) Additions to property, plant and equipment (561,134 ) (435,562 ) Net cash used in investing activities (652,022 ) (407,451 ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 6 Aracruz Celulose S.A. Condensed Consolidated Statements of Cash Flows (Expressed in thousands of United States dollars) (Unaudited) (Continued) Nine-month period ended September 30, Cash flows from financing activities Net borrowings short-term debt 159,527 8,052 Long-term debt Borrowings Related parties 19,888 87,656 Other 480,000 235,000 Repayments Related parties (59,814 ) (51,698 ) Other (201,854 ) Dividends and interest on stockholders´ equity paid (258,508 ) (191,027 ) Net cash provided by (used) in financing activities 341,093 (113,871 ) Effect of changes in exchange rates on cash and cash equivalents 327 2,661 Increase in cash and cash equivalents 111,345 37,515 Cash and cash equivalents, beginning of the period 53,321 48,414 Cash and cash equivalents, end of the period 164,666 85,929 Supplementary cash flow information Interest paid 53,118 64,227 Income taxes paid 36,236 38,254 Non-cash transaction: Unpaid accrued dividends and interest on stockholders equity 1,162 43,297 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 7 Aracruz Celulose S.A. Condensed Consolidated Statement of Changes in Stockholders Equity (Expressed in thousands of United States dollars, except number of shares) (Unaudited) Nine-month period Nine-month period ended September 30, 2008 ended September 30, 2007 Shares US$ Shares US$ Share capital Common stock Balance, January 1 455,390,699 518,385 455,390,699 297,265 Capital increase 221,120 Balance, September 30 455,390,699 518,385 455,390,699 518,385 Preferred stock  Class A Balance, January 1 27,958,116 41,305 37,962,555 31,056 Capital increase (10,004,110 ) (8,184 ) Conversion to Class B stock (1,314 ) (2 ) 18,433 Balance, September 30 27,956,802 41,303 27,958,445 41,305 Preferred stock - Class B Balance, January 1 549,205,305 853,439 539,200,866 583,440 Capital increase 10,004,110 8,184 Conversion from Class A stock 1,314 2 261,815 Balance, September 30 549,206,619 853,441 549,204,976 853,439 Treasury stock Balance, January 1 and September 30 (1,966,314 ) (2,639 ) (1,966,314 ) (2,639 ) Balance carried forward 1,030,587,806 1,410,490 1,030,587,806 1,410,490 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 8 Aracruz Celulose S.A. Condensed Consolidated Statements of Changes in Stockholders Equity ( Expressed in thousands of United States dollars , except number of shares ) (Unaudited) Continued Nine-month period Nine-month period ended September 30, 2008 ended September 30, 2007 Shares US$ Shares US$ Balance brought forward 1,410,490 1,030,587,806 1,410,490 Appropriated retained earnings Investments reserve Balance, January 1 1,122,765 1.184,905 Transfer to share capital - capital increase (501,368 ) Transfer from unappropriated retained earnings (losses) (83,871 ) 140,898 Balance, September 30 1,038,894 824,435 Fiscal-incentive reserve Balance, January 1 91,576 75,870 Transfer from unappropriated retained earnings (losses) (6,841 ) 12,340 Balance, September 30 84,735 88,210 Legal reserve Balance, January 1 219,887 158,304 Transfer from unappropriated retained earnings (losses) (16,426 ) 25,748 Balance, September 30 203,461 184,052 Total balance, September 30 1,327,090 1,096,697 Unappropriated retained loss Balance, January 1 (457,600 ) (125,778 ) Net income (loss) (357,744 ) 327,408 Dividends and interest on stockholders equity (210,787 ) (194,744 ) Transfer to appropriated retained earnings 107,138 (178,986 ) Balance, September 30 (918,993 ) (172,100 ) Total stockholders equity 1,818,587 1,030,587,806 2,335,087 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 9 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 1 Basis of presentation and summary of significant accounting policies The unaudited condensed consolidated interim financial statements of Aracruz Celulose S.A. and subsidiaries (the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America ("US GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, these interim financial statements include all adjustments, consisting only of normal recurring adjustments that are necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the interim periods presented. Operating results for the first nine months are not necessarily indicative of the results to be expected for the entire year. The interim financial statements have been prepared in accordance with US GAAP, which differ in certain respects from the statutory financial statements prepared in accordance with accounting practices adopted in Brazil. Except as disclosed in the notes hereto, the interim financial statements are based upon accounting policies and methods consistent with those used and described in the Companys audited consolidated financial statements and notes thereto as of and for the year ended December 31, 2007. The consolidated balance sheet at December 31, 2007 has been derived from the Companys audited financial statements at that date. These interim financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2007 included in the Companys 2007 Annual Report on Form 20-F filed with the Securities and Exchange Commission (SEC). In preparing the condensed consolidated interim financial statements, the use of estimates is required to account for certain assets, liabilities and other transactions. The Company's condensed consolidated interim financial statements therefore include various estimates concerning the selection of useful lives of property, plant and equipment, carrying values of goodwill, provisions necessary for losses on accounts receivable and for contingent liabilities and other similar evaluations. Actual results may vary from estimates. The U.S. dollar amounts have been remeasured from Brazilian Reais (R$) in accordance with the criteria set forth in Statement of Financial Accounting Standards Nº 52 - "Foreign Currency Translation" (SFAS 52). The U.S. Dollar is used as the Company's functional currency as this has been, and remains, in the opinion of the Companys Board of Directors and Management, the currency in which it principally operates as well as being the Companys primary unit of economic measure. Translation gains and losses are recognized in the income statement, rather than in shareholders equity; and non-monetary assets and liabilities (such as inventory and fixed assets) are converted at the historical exchange rate 10 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) rather than at the end of period exchange rate. 2 Recently issued accounting pronouncements 2.1 Accounting pronouncements adopted in the period In September 2006, the FASB issued SFAS No. 157  Fair value measurements, which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The adoption of such pronouncement did not generate a material impact on the Company´s financial position, except for certain required disclosures about fair value measurements for interim periods and fiscal years (see Note 12). In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities  Including an amendment of SFAS No. 115 (SFAS 159). SFAS 159 permits companies to choose to measure many financial instruments and certain other items at fair value in order to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement shall be effective as of the beginning of each reporting entitys first fiscal year that begins after November 15, 2007. The adoption of such pronouncement did not generate a material impact on the Companys financial position, as the Company has not elected the fair value option for any of its financial assets or liabilities at January 1, 2008. 2.2 Accounting pronouncements not adopted in the period In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 141 (revised 2007), Business Combination, which replaces FASB Statement No. 141, Business Combinations. This Statement retains the fundamental requirements in Statement 141 that the acquisition method of accounting (which Statement 141 called the purchase method) be used for all business combinations and for an acquirer to be identified for each business combination. This Statement defines the acquirer as the entity that obtains control of one or more businesses in the business combination and establishes the acquisition date as the date that the acquirer achieves control. Statement 141 did not define the acquirer, although it included guidance on identifying the acquirer, as does this Statement. This Statements scope 11 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) is broader than that of Statement 141, which applied only to business combinations in which control was obtained by transferring consideration. The result of applying Statement 141s guidance on recognizing and measuring assets and liabilities in a step acquisition was to measure them at a blend of historical costs and fair values, a practice that provided less relevant, representationally faithful, and comparable information than will result from applying this Statement. In addition, this Statements requirement to measure the noncontrolling interest in the acquiree at fair value will result in recognizing the goodwill attributable to the noncontrolling interest in addition to that attributable to the acquirer, which improves the completeness of the resulting information and makes it more comparable across entities. By applying the same method of accounting, the acquisition method, to all transactions and other events in which one entity obtains control over one or more other businesses, this Statement improves the comparability of the information about business combinations provided in financial reports. This Statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. An entity may not apply it before that date. The effective date of this Statement is the same as that of the related FASB Statement No. 160, Noncontrolling Interests in Consolidated Financial Statements. The Company will apply such pronouncement on a prospective basis for each new business combination. In December 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements  an amendment of ARB No. 51, which clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. This Statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008 (that is, January 1, 2009, for entities with calendar year-ends). Earlier adoption is prohibited. The effective date of this Statement is the same as that of the related Statement 141(R). This Statement shall be applied prospectively as of the beginning of the fiscal year in which this Statement is initially applied, except for the presentation and disclosure requirements. The presentation and disclosure requirements shall be applied retrospectively for all periods presented. In March 2008, the Financial Accounting Standards Board (FASB) issued FASB Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities. The new standard is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity's financial position, financial performance, and cash flows. It is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. The company is currently evaluating the impact of adopting SFAS. No. 161 on its financial statements. 12 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) In May 2008, the FASB issued SFAS No. 162, which identifies the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles in the United States (US GAAP). This Statement shall be effective 60 (sixty) days following the SECs approval of the Public Company Accounting Oversight Board (PCAOB) amendments to AU Section 411, The Meaning of Present Fairly in Conformity with Generally Accepted Accounting Principles. 3 Taxes Income Taxes Income taxes in Brazil comprise federal income tax and social contribution (which is an additional federal income tax). The deferred tax balances at each period are computed at the rates to be in force in the subsequent years and the current tax balances at each period and include taxes to be paid currently. The statutory enacted rates applicable for federal income tax and social contribution were 25% and 9%, respectively, which represented a composite statutory rate of 34%, for both 2008 and 2007. The amounts reported as income tax expense in the consolidated statements of income are reconciled to the statutory rates as follows: Three-month period Nine-month period ended September 30 ended September 30, Income (loss) before income taxes, minority interest and equity in results of affiliated companies (1,046,007 ) 174,205 (705,006 ) 529,605 Federal income tax and social contribution at statutory rates (355,642 ) 59,230 (239,702 ) 180,066 Adjustments to derive effective tax rate: Effects of differences in remeasurement from reais to U.S. dollars, using historical exchange rates and indexing for tax purposes: (145,186 ) 23,960 (93,921 ) 62,304 Results in subsidiaries with different tax rates 20,781 (3,805 ) 24,429 (25,424 ) Fiscal incentive - Technological innovation (369 ) (496 ) (1,824 ) (3,855 ) Interest on stockholders´ equity 5,564 (15,258 ) (27,541 ) (40,676 ) Other 10,794 (1,446 ) 6,974 (6,209 ) 13 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) Income (loss) tax expense reported in the consolidated statements of income (464,058 ) 62,185 (331,585 ) 166,206 14 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 3.2 Fiscal incentive - ADENE As a result of the Barra do Riacho operations being located within the geographic area of ADENE (Agency for the Development of the Northeast) and since Decree No. 4213, of April 16, 2002, which recognizes the pulp and paper sector as a priority in the development of the region, Aracruz requested and was granted by the Federal Revenue Service in December 2002 the right to benefit from reductions in corporate income tax. On January 9, 2004, the Company was notified by the Liquidator of the former Superintendência de Desenvolvimento do Nordeste (SUDENE) of its decision to revoke the fiscal benefits previously granted to the Company based on an opinion of the Legal Counsel to the National Integration Ministry on the definition of the geographical area eligible for the recognition of such benefit. During 2004 and 2005, ADENE issued several acts with the objective of annulling the tax benefit used by the Company. Such acts were always challenged by the Company and no final decision on the merits was issued at this point. Nevertheless, in December 2005 the Company was notified by the Federal Revenue Service (SRF) to pay the amount corresponding to the tax incentive it had recorded, plus interest, in the total amount of US$ 97 million. The Company presented its defense in January 2006 but its arguments have not been accepted by the Federal Revenue Service. The Company appealed to the Federal Taxpayers Council and in September 2008 its arguments were partially accepted, recognizing the company's right to use said tax incentive up to 2003 but not for 2004. Based on that, the amount of US$ 25 million remains under administrative discussion. The company is currently awaiting the decision to be published in order to appeal against the remaining amount. The Company's management, based on the advice of external legal counsel, believes that the cancellation of the tax incentive is mistaken and shall not prevail, both with respect to the amounts already recorded and with respect to the remaining period . In respect of the tax incentive recognized until 2004 (US$ 66.8 million on December 31, 2004), it is management's understanding, based on advice of external legal counsel, that the tax assessment shall be overruled, since the tax incentive was recorded pursuant to strict legal requirements and acts of SRF and ADENE. The Company's management also believes, based on external legal counsel's opinion, that the cancellation of the tax incentive regarding future years (up to 2012 for Fiberlines A and B and 2013 to Fiberline C) is illegal due to the fact that the incentive was granted upon compliance of predetermined conditions (implantation, expansion and modernization of industrial plants). Therefore, the Company has the vested right to use the tax incentive until the date set forth in the Law and in the acts issued by ADENE. Notwithstanding the confidence in the robustness of its right, the Company, considering the facts occurred during the years 2004 and 2005, which indicate ADENE's and SRF's intention 15 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) to cancel the tax incentive, decided to be conservative and ceased to recognize the incentive in the calculation of income tax payable from 2005 on and until a final Court decision has been granted. Based on the opinion of its legal advisors, Companys management believes that the ultimate resolution of this matter may be in favor of the Company's arguments, both with respect to the tax incentive related to 2004 and with respect to those to be recorded from 2005 on. Regarding tax incentive recorded up to 2003, Companys management believes that a final decision will probably be in favor of the company. Thus, no provisions for loss were booked for the amounts of the benefits already recognized. The major components of the deferred tax accounts in the balance sheet are as follows: September, 30 December, 31 Deferred Tax Asset - Current Assets Unrealized profits on intercompany inventory transactions 34,434 12,280 Net Deferred Tax (Asset) Liability  Long-Term Taxation of foreign exchange variation payable on cash basis 105,929 189,224 Unrealized derivatives instruments (120,623 ) 24,493 Difference in basis of accounting for property, plant and equipment 31,910 59,171 Tax loss carryfowards from operations (98,480 ) (13,918 ) Deductible temporary differences - other provisions (6,491 ) (10,091 ) Net Deferred Tax (Asset) Liability  Long-Term (87,755 ) 248,879 Although realization of deferred tax assets is not assured, management believes that such realization is more likely than not to occur and, therefore, has not recognized any valuation allowances. 3.3 Liabilities associated with unrecognized tax benefits At September 30, 2008, the Companys recorded liability for unrecognized tax benefits in the amount of US$ 74,244 (US$ 92,449 at December 31, 2007), reflects increases resulting from current year tax positions and the effects of currency remeasurement. These unrecognized tax benefits primarily refer to tax positions taken by the Company related to the deductibility of social contribution taxes in the determination of federal income taxes on profits generated by 16 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) export sales. In March 30, 2008 the company also had unrecognized tax benefits related to the timing of utilization of historical tax loss carryforwards used to offset income tax payable that was subject to a tax assessment notice. Based on a favorable decision of the Federal Taxpayers Council issued on June 25, 2008 determining tax authorities to cancel referred notice, the company decided to recognize the tax benefit related to the tax loss carryforwards in the amount of US$ 28 million. The Company or its subsidiaries file income tax returns in Brazil and other foreign federal and state jurisdictions. Generally, the tax years 2002 through 2007 remain open and subject to examination by the relevant tax authorities. The Company recognizes interest and penalties accrued on unrecognized tax benefits as a component of interest expense and other non-operating expenses, respectively. The Company has recorded US$ 48,024 of accrued interest and penalties associated with unrecognized tax benefits at September 30, 2008 (US$ 69,046 at December 31, 2007), recorded as a component of long-term liabilities. The Company recognized approximately US$ 7,672 and US$ 7,622 in accrued interest for the nine-month periods ended September 30, 2008 and 2007, respectively. (i) Social Contribution on profits generated by export sales On September 10, 2003, the Company obtained a Court Order giving it the right not to pay Social Contribution on profits generated by export sales from January 2002 as well as the right to recognize the amounts of tax credits previously compensated in this regard. Pending final determination, the Company has accrued a provision of US$ 74.2 million as of September 30, 2008 (US$ 79.0 million to December 2007). (ii) Income Tax - Deductibility of Social Contribution on the net profit On June 29, 2005, the Company received a tax assessment notice questioning the deductibility of social contribution from taxable income for 2000 and 2001. The existing provision was increased by US$ 1.5 million, resulting in a final provision of US$ 16.2 million. In July 2005, the Company reviewed the base of calculation of the income tax for the periods covered in the assessment and decided to pay US$ 10.1 million, part of the requested amount. The Company challenged the balance of the tax assessment via an administrative appeal and therefore the ability of the authorities to charge the tax debt is currently suspended. The Company has also initiated a judicial proceeding with the purpose of assuring its right to deduct the social contribution in the calculation of taxable income. 17 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 18 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) (iii) Income tax and social contribution - offsetting of tax losses On June 29, 2005, the Company received a tax assessment notice questioning the offsetting of tax losses against taxable income of 2000 and 2001. The Company also received a tax assessment notice relating to 2000, regarding tax losses generated during the period in which the Company took advantage of the BEFIEX tax benefit program. The Company presented its defense but its arguments have not been accepted by the Federal Revenue Service. The Company appealed to the Federal Taxpayers Council which, by unanimous vote, decided in June 2008 that the referred notices should be cancelled by tax authorities. The existing accrual for the period in which the Company took advantage of the BEFIEX tax benefit program was totally reverted in June 2008, positively impacting the company's results in the amount of US$ 28 million. This impact was registered in the financial expenses interest and other operating net (penalties). Recoverable taxes September, 30 December, 31 Recoverable taxes Prepaid income tax and social contribution 99,603 91,829 Withholding income tax on financial investments 10,314 20,792 Value-Added Tax Credit - ICMS (*) 168,976 154,854 Valuation allowance on Value-Added Tax Credit (164,064 ) (109,993 ) PIS and COFINS contribution on acquisition of 46,960 46,721 goods Other 995 1,086 Total recoverable taxes 162,784 205,289 Current 141,875 140,390 Long-term 20,909 64,899 Total 162,784 205,289 (*) Since the promulgation of the Federal Law no. 87 on September 13, 1996, the Company has been accumulating ICMS (state sales tax) credits resulting from ICMS paid on purchases, credited to its books and not compensated against ICMS on sales because export sales are exempt from ICMS. The Company has the legal right, not contested by the state authorities, to claim those credits against the state of Espírito Santo, and has been able to recover part of these credits by selling them to third parties, pursuant to the provisions of current legislation. Considering the history of such transactions during the year 2007, when the Company sold 19 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) approximately US$ 50 million (R$ 95 million) in ICMS tax credits and the perspective of successfully closing other sales transactions, the Company believed it would be able to recover part of the ICMS credits recorded in its books against the state of Espírito Santo. Therefore, on December 31, 2007 it decided to reverse on December 31, 2007 approximately US$ 38,000 of the provision accrued. However, considering that the company's expectation did not confirm, in September 2008 the amount approximately U$ 35,000 was accounted for the provision previously reversed. As of September 30, 2008, the balance of this provision is US$ 164,064. 4 Accounts receivable, net September, 30 December, 31 Customers - pulp sales Domestic 13,949 18,161 Export 263,345 319,220 Advances to suppliers 3,673 2,919 Other 26,076 25,621 307,043 365,921 Allowance for doubtful accounts (5,155 ) (4,318 ) Total, net 301,888 361,603 At September 30, 2008, there were two customers, one of whom accounted for 40% and the other 21% of total customer receivables (December 31, 2007; 31% and 13%, respectively). No other customer accounted for more than 10% of total customer receivables. Long-Term receivables represent the balance of consideration receivable on the sale to third parties of Value-added tax credits ("ICMS"). The sale has been approved by tax authorities and the balance will be collected in 60 monthly installments, updated with an interest rate of Interbank Certified Depositary plus 2% per year. 5 Inventories September, 30 December, 31 Finished products 228,298 141,240 Raw materials 48,318 34,404 Spare parts and maintenance supplies 63,480 49,379 340,096 225,023 20 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 21 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 6 Investment in affiliated companies and acquisition of assets During the first nine-months of 2008, the Company increased its share capital invested in Veracel Celulose S.A. in the amount of US$ 77,250. Such capital increase did not affect the Companys interest in Veracel as the other shareholder proportionally increased its share capital investment. On July 1, 2008 the Company acquired assets that comprised land areas with forests (of which 10.2 thousand hectares are planted with eucalyptus, being 6.3 thousand hectares property of third parties), buildings, equipment and an industrial facility for the amount equivalent to US$ 47 million. The vehicle for the acquisition was a dormant Company (Boise Cascade do Brasil Ltda.) currently known as Aracruz Riograndense Ltda. 7 Short-term borrowings and long-term debt (a) Short-term borrowings - export financing and other At September 30, 2008, the balance of short-term debt consisted of trade finance and rural credit denominated in reais, in the amount of US$ 171,106 (US$ 5,646 as of December 31, 2007) with interest rate ranging from 3.18% to 9.00%. (b) Long-term debt September 30, December 31, Denominated in Brazilian currency: BNDES term loans with varying interest rates; principally the "Long-term interest Rate" (TJLP) plus 1.8% to 4.5% (2007 - 1.8% to 4.5%) due 2008 to 2016 323,521 381,477 Credit Export Note  100% CDI, due 2008 to 2013 51,840 58,974 BNDES Term loans  6.63% to 8.53% (2007  7.86% to 9.76%), due 2008 to 2016 and indexed to BNDES basket of currencies 40,100 44,879 415,461 485,330 Denominated in US Dollars: Pre-export financing  3.05% to 4.98% (2007 - 5.73% to 6.34%) due 2011 to 2016 1,389,000 909,000 1,389,000 909,000 Total 1,804,461 1,394,330 Less current maturities (65,802 ) (81,979 ) Total long-term debt 1,738,659 1,312,351 22 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) 23 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) The long-term portion of the Company's debt at September 30, 2008 becomes due in the following years: 2009 9,153 2010 28,318 2011 78,973 2012 104,267 2013 and thereafter 1,517,948 Total 1,738,659 As a result of losses recognized in the derivative contracts, the Company reviewed the restrictive clauses (covenants) of its loans and financing agreements and, based on its best judgment, concluded that on September 30, 2008 there are no events of default. 8 Stockholders equity At September 30, 2008, the Company's principal common stockholders and their common stock ownership interests, either direct or indirect are as follows: Arainvest Participações S.A., and Newark Financial Inc. with 28% each; São Teofilo Representação e Participações S.A. with 14.32%; Arapar S.A. with 13.68%; Banco Nacional de Desenvolvimento Econômico e Social  BNDES with 12.49%. At September 30, 2008, Arainvest, Treasure Hold Investments Corp owned preferred stocks which in total amounted to 14.83% of the total preferred stocks. During 2007, the Company has increased its capital by US$ 501,368 using balances from the investment reserve, as required by the Brazilian Corporate Law. Such capital increase was approved by the General Shareholders Meeting held in April 24, 2007. Brazilian law permits the payment of cash dividends only from retained earnings and certain reserves registered in the Company's statutory accounting records. At September 30, 2008, after considering appropriated retained earnings which can be transferred to unappropriated retained earnings, the earnings and reserves available for distribution as dividends, upon approval by the Company's stockholders, amounted to the equivalent of US$ 442 million. Appropriated retained earnings is composed by the following reserves: a) Fiscal-incentive reserve - Consists of the appropriations from retained earnings equivalent to the cumulative amounts by which income tax rates have been reduced each year as a result of the Barra do Riacho operations of the Company being located in a development area. The 24 Aracruz Celulose S.A. Notes to Condensed Consolidated Interim Financial Statements (Expressed in thousands of United States dollars, unless otherwise stated) (Unaudited) fiscal-incentive reserve may be used to increase capital and absorb losses, but is not available as cash dividends. b) Investments reserve - the investments reserve represents discretionary appropriations, ratified by the stockholders, for plant expansion and other capital projects, the amount of which is based on an approved capital budget presented by management. After completion of the projects, the Company may elect to retain the appropriations until the stockholders vote to transfer all or a portion of the reserve to capital or to retained earnings, from which a cash dividend may then be paid. c) Legal reserve - legal reserve results from appropriations from retained earnings of 5% of annual net income recorded in the statutory accounting records. Such appropriations are required until the balance reaches 20% of the balance of capital stock, based on the statutory accounting records. The legal reserve may be used to increase capital and to absorb losses, but is not available for distribution as cash dividends. Dividends and interest on stockholders equity The Companys by-laws guarantee a minimum annual dividend equal to 25% of the adjusted net income for the year, as required by the Brazilian Corporate Law. In accordance with the
